Citation Nr: 1132966	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and from July 1983 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2009 when it was remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a diagnosed right ankle, left elbow, right elbow, left wrist, or right wrist disorder etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in December 2004 and February 2005 that addressed the notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records from Tyndall Air Force Base, Gulf Coast Podiatry Foot and Ankle Surgery Center, Panama City Urological Center, and Coastal Podiatry, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in January 2005, September 2005, and September 2009.

In April 2009 the Board remanded the Veteran's claim for the Veteran to be afforded a VA medical examination.  Subsequently, the Veteran was afforded a VA medical examination in September 2009.  As such, the Board finds that there has been substantial compliance with the Board's April 2009 remand.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a joint disability related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists.  The Veteran contends that he began having difficulties with his joints while in service and that he was treated for joint difficulties while in service.

Initially, the Board notes that the Veteran's service personnel records do not reveal any service in Southwest Asia.

The Veteran's service treatment records reveal that in a Report of Medical Examination in November 1981 the Veteran reported swollen joints and chest pain resulting from football practice.  He was not diagnosed with any musculoskeletal disorder.  In a Report of Medical History dated in November 1981 it was noted that the Veteran had swollen or painful joints.  It was indicated that the swollen joints and chest pain resulting from football practice.

The Veteran underwent an X-ray in August 1985 that revealed evidence of fracture of the fourth metacarpal of the right hand.  The Veteran was treated in September 1985 for a follow up of a fracture of the fourth metacarpal.

In September 1993 the Veteran's right thumb anterior first metacarpal phalangeal was examined; however, an X-ray was negative for fracture or defect.  In October 1994 the Veteran as noted to have jammed the fourth distal finger and that it was dislocated and reduced by the Veteran.  The Veteran complained of pain and swelling; however, an X-ray was negative.  

The Veteran complained of bilateral knee and ankle pain in January 2001.  There was tenderness and effusion in the ankles; however, there was no evidence of any instability with drawer or stress testing of the knees or ankles.  There was no pinpoint tenderness at the ankles.  There was no X-ray evidence of significant degenerative joint disease.  The Veteran was diagnosed with polyarthralgias.  The physician stated that he thought the Veteran had an inflammatory polyarthropahy that needed to be worked up from a rheumatology standpoint.

In January 2001 the Veteran was given the provisional diagnosis of rheumatoid arthritis.  In a dental patient medical history, dated in November 2002, joint inflammation was noted.  In October 2003 the Veteran had a left ring finger injury and he was placed on a profile with duties involving left hand use as tolerated.

In January 2005 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran reported that he had chronic ankle pain with any type of activity over exertion.  The Veteran indicated that he took Motrin and that he had no history of trauma.  Upon examination the range of motion of the ankles was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantarflexion.  There was no lateral instability and the ranges of motion were without pain.  There was no additional limitation of motion with repetitive motion and no inflammation or swelling.  There was no palpable tenderness throughout the ankles.  X-ray of the right ankle was normal.

In September 2005 the Veteran was afforded a VA C&P general medical examination.  The Veteran reported that he had a disorder manifested by swollen joints.  He indicated that his knees, ankles, and fingers swell without pain at varying times.  He stated that they snap, crackle, and pop.  He reported that he had never had them drained.  There was no heat or redness.  The Veteran reported that he had not had any surgery.  He indicated that the joints do not lock, sublux, or dislocate.  There was no weakness fatigue or lack of endurance.  The Veteran felt that the swelling was precipitated by heavy exertion and improved by rest.  The Veteran's service treatment records were noted to reveal bilateral knee swelling and chest pain from football for years.  The Veteran was noted to have had a right clavicle and right ankle fracture at the age of 6.  The examiner indicated that during military service the Veteran had multiple episodes of bilateral knee strains and mild effusions.  The Veteran was noted to have had no fractures.

The Veteran reported no problems with the left wrist.  There was no pain, joint swelling, redness, heat, stiffness, weakness, fatigue, or lack of endurance.  The Veteran indicated that he had no locking, subluxing, or dislocating of the left wrist.  There were no paresthesias or paresis.

Physical examination revealed the Veteran to be right hand dominant.  His elbows had flexion of 0 to 145 degrees and extension at 0 degrees.  Forearm supination was 0 to 85 degrees and pronation was 0 to 80 degrees.  There was no discomfort or difficulty with range of motion.  There was no limitation with repetition of motion.  

Physical examination of the wrist revealed dorsiflexion was 0 to 70 degrees and palmar flexion of 0 to 80 degrees.  Radial deviation was 0 to 20 degrees and ulnar deviation was 0 to 45 degrees.  There was no discomfort or difficulty with range of motion and no limitation with repetition of motion.

Physical examination of the ankles revealed dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees.  There was no discomfort or difficulty with range of motion or limitation with repetition of motion.  X-rays revealed normal ankles and a normal left wrist.

The Veteran was not diagnosed with any right ankle, bilateral elbow, or bilateral wrist disorder.

In December 2005 the Veteran was diagnosed with polyarticular arthritis; however, there is no indication of what joints were affected.  In March 2006 the Veteran was noted to be diagnosed with psoriatic arthropathy.  In another March 2006 treatment note the Veteran was noted to have no wrist abnormalities, no elbow abnormalities, and no ankle abnormalities.  In another March 2006 treatment note it was noted that the reason for the Veteran's treatment visit was a swollen ankle.  The Veteran was noted to have no arthralgias in a treatment note dated in May 2006.  In a November 2006 private treatment note arthritis was indicated; however there is no indication of the joint or joints involved.

At a hearing before the undersigned Veterans Law Judge in April 2009 the Veteran indicated that he had pain and swelling in the joints since service with the exception of his toes, hips, fingers, and back.

The Veteran was afforded a VA C&P joints examination in September 2009.  In regard to his right ankle, the Veteran reported that he began having right ankle problems in 1985 to 1986 due to the demands of his job.  The Veteran indicated that he worked in supply in a warehouse and was diagnosed with arthritis.  Post-service treatment records were noted to reveal that the Veteran had been referred for orthopedic treatment.  The Veteran was noted to not have undergone any surgeries.  The Veteran had symptoms of pain, stiffness, swelling, and weakness.  There was no deformity, locking, giving way, or instability.  The Veteran reported that his right ankle was stiff, that he could feel pressure of swelling, and that he has to relax and wiggle his toes a lot.  Pain was reported to be 5 on a 1 to 10 scale and recurring two days a week lasting one to two hours.  The Veteran indicated that he had to shift positions whenever he is standing to relieve the pressure on his ankle.  This was indicated to be the Veteran's functional limitation.  There were no flare-ups, no history of inflammatory arthritis, no neoplasms, no treatment in the last 12 months, and no physical therapy, injections, medications or other treatment.

In regard to his right elbow, the Veteran reported that the onset was during service in the 1985 to 1989 period while working related to logistics supply.  He indicated that he was treated with Motrin and told he possibly had arthritis.  He reported pain that was intermittent.  He stated that he would have problems one to two times a week and has had no medical care since leaving service.  He has had no elbow surgery.  He had symptoms of pain, stiffness, swelling, and weakness.  The Veteran denied deformity, locking, giving way, or instability.  The Veteran stated that his right elbow hurt.  He indicated that movements will trigger something in the elbow and that he cannot fully extend the arm.  He stated that normally there is no pain; however, during flare-ups the pain would be a 6 on a scale of 10 and that flare-ups occur two times a week lasting 10 to 15 minutes.  If he sleeps on his elbow it will take most of the morning for the elbow to relax.  There was no history of inflammatory arthritis, no neoplasms, no treatment last 12 months, and no physical therapy, injections, medications or other treatment.

In regard to his left elbow, the Veteran indicated that he had no problems or issues with his left elbow. 

In regard to his wrists, the Veteran indicated that the onset of the condition was 1985 to 1989 while working logistics supply in a warehouse.  He was treated with Motrin and occasionally a wrist brace.  Pain was reported to be intermittent and to respond to treatment.  It was noted that there was no medical care for his wrists since leaving service and no surgery on the wrists.  The Veteran had symptoms of pain, weakness, and swelling.  The Veteran was noted to have no deformity, locking, giving way, or instability of the wrists.  He indicated that normally there were no problems at all with his wrists; however, during a flare-up he will have to "baby" them.  The wrists will be stiff and he will have weakness, a pressure sensation, and swelling.  Normal pain is zero; however, pain during flare-ups will be 5 on a scale of 10 occurring two times a week lasting one half to one hour.  The aggravating factors were unknown and the pain was alleviated by rest and range of motion exercise.  There was no history of inflammatory arthritis, no history of neoplasm or treatment, and no physical therapy, injections, or medications.  

Physical examination revealed the Veteran to be right hand dominant.  There were no assistive devices and no amputations or prosthesis.  The Romberg test was negative, pronator drift was negative, finger to nose was intact, there were no tremors or fasciculations, and no spasticity or rigidity of pathological reflexes.  The Veteran's deep tendon reflexes were +2/4 and equal, bilaterally, in the triceps, biceps, and brachioradialis, and +1/4, bilaterally, in the patella and Achilles tendon.  There was no atrophy, hypertrophy, or loss of tone.  Strength testing to gravity revealed resistance of 5/5 in the ankles.  The Veteran's grip strength was 5/5 and equal, bilaterally.  The Veteran's toe walk, heel walk, and heel to toe walk was normal.  The Veteran had bilateral and equal sensation to pinprick and light touch of the upper and lower extremities.  Right elbow flexion was 10 to 135 degrees and extension to 10 degrees.  Forearm supination was 0 to 90 degrees and forearm pronation was 0 to 90 degrees.  The range of motion was noted to be at baseline for the Veteran.  Left elbow flexion was 0 to 140 degrees and extension to 0.  Forearm supination was 0 to 90 degrees and the range of motion of the left elbow was noted to be at baseline for the Veteran.  Right wrist dorsiflexion was 0 to 65 degrees, palmar flexion was 0 to 65 degrees, radial deviation was 0 to 15 degrees, and ulnar deviation was 0 to 45 degrees.  Phalen and tinel tests were negative.  The range of motion of the right wrist was noted to be consistent with baseline for the Veteran.  Left wrist dorsiflexion was 0 to 60 degrees, palmar flexion was 0 to 70 degrees, radial deviation was 0 to 20 degrees, and ulnar deviation was 0 to 45 degrees.  The Phalen and tinel tests were negative and the range of motion of the left wrist was noted to be consistent with baseline for the Veteran.  Right ankle dorsiflexion was 0 to 20 degrees, plantar flexion was 0 to 50 degrees, and inversion, eversion, and strength to gravity resistance was normal.  The range of motion of the right ankle was noted to be consistent with baseline for individual.

There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no loss of function with repetitive use.  The examiner noted that loss of function with flare-ups could not be determined without resort to mere speculation.

X-ray examination of the right ankle revealed no significant abnormalities.  Bilateral elbow X-rays revealed negative elbows and bilateral wrist X-rays revealed negative wrists.

The examiner noted that despite subjective complaints, there were no objective findings to support a diagnosis of the right ankle, right elbow, right wrist, or left wrist.  The examiner noted that the Veteran chose not to pursue evaluation of the left elbow.

The Board finds that entitlement to service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists, is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for the right ankle, bilateral elbows, or bilateral wrists.  The Veteran's post-service treatment records reveal indication of polyarticular arthritis; however, there is no indication regarding which joints were affected.  After examination in January 2005, September 2005, and September 2009 the Veteran was not found to have any disorder of the right ankle, either elbow, or either wrist.  The Veteran has noted that he did not receive any treatment for his wrists or right elbow since service, and that he had no problems with his left elbow.  Although the Veteran has complained of pain in his right ankle, bilateral elbows, and bilateral wrists since service, the Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In addition, there is no indication, other than the Veteran's reports, that any right ankle, elbow, or wrist disorder may be related to the Veteran's service.  As the preponderance of the evidence is against a finding that the Veteran has any diagnosed right ankle, elbow, or wrist disorder, and there is no indication, other than the Veteran's complaints that include an acknowleged lack of treatment for wrist and elbow conditions since service, that the Veteran may have right ankle, bilateral elbows, or bilateral wrists disorders related to the Veteran's active service, service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists, is denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of swollen joints, asserted as arthritis of the right ankle, bilateral elbows, and bilateral wrists, is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


